Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a second frame having a third surface opposite a fourth surface and stacked below the second surface of the first frame, the second frame comprising: at least one second cavity with a second semiconductor die disposed therein; a third plurality of vias disposed around the at least one second cavity; and a fourth plurality of vias disposed around the third plurality of vias; an insulating layer formed over the first surface, the second surface, the third surface, and the fourth surface and within each of the first plurality of vias, the second plurality of vias, the third plurality of vias, and the fourth plurality of vias, the insulating layer contacting at least a portion of each side of the first semiconductor die and the second semiconductor die; a first plurality of electrical interconnections for signal transmission disposed within the first plurality of vias and the third plurality of vias; a second plurality of electrical interconnections for electromagnetic interference (EMI) shielding disposed within the second plurality of vias and the fourth plurality of vias”; of claim 9 stating “at least one cavity with a plurality of semiconductor dies disposed therein, the plurality of semiconductor dies comprising a first semiconductor die stacked backside-to-backside with a second semiconductor die and a third semiconductor die, wherein the second semiconductor die and the third semiconductor die each have lateral dimensions lesser than that of the first semiconductor die”; and of claim 17 stating “at least one cavity with a plurality of semiconductor dies disposed therein, the plurality of semiconductor dies comprising a first semiconductor die stacked backside-to-backside with a second semiconductor die and a third semiconductor die, wherein the second semiconductor die and the third semiconductor die each have lateral dimensions lesser than that of the first semiconductor die; and  a first via extending through the frame from the first surface to the second surface; a second via extending through the first frame from the first surface to the second surface; a second frame having a third surface opposite a fourth surface, the second frame comprising: a third via extending through the second frame from the third surface to the fourth surface; and a fourth via extending through the second frame from the third surface to the fourth surface; a singular insulating layer disposed over the first surface, the second surface, the third surface, and the fourth surface, the insulating layer further disposed within each of the at least one cavity and the first via, the second via, the third via, and the fourth via; a first electrical interconnection for signal transmission disposed within the first via and the third via; a second electrical interconnection for electromagnetic interference (EMI) shielding disposed within the second via and the fourth via, the second electrical interconnection circumferentially surrounded by the insulating layer within the second via and the fourth via”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894